MANDATE

                                Court of Appeals
                           First District of Texas
                                    NO. 01-14-00028-CV

         DEL MAR CAPITAL, INC. AND JAMES D. BUTCHER, Appellants

                                            V.

                           PROSPERITY BANK, Appellee

     Appeal from the 127th District Court of Harris County. (Tr. Ct. 2012-62065).

TO THE 127TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 6th day of November 2014, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:

                    This case is an appeal from the final judgment signed by
             the trial court on October 16, 2013. After submitting the case
             on the appellate record and the arguments properly raised by
             the parties, the Court holds that there was error in the trial
             court’s judgmen. Accordingly, the Court reverses the trial
             court’s judgment and remands the case to the trial court for
             further proceedings.
                     The Court orders that the appellee, Prosperity Bank, pay
              all appellate costs.

                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered November 6, 2014.

              Panel consists of Justices Higley, Bland, and Sharp. Opinion
              delivered by Justice Higley.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




January 23, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT